EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Sterlon R. Mason on October 28, 2021.

1. 	(Currently Amended) A method for execution by a computing device for providing suggestions to a user without any action on the user’s part based on previous actions and usages of the user and other users, the method comprising:
electronically identifying by a server, a first recent entity accessed by a given user of a plurality of users over a computer network;
electronically matching by the server, the first recent entity with a trending topic, trending over the computer network, wherein the trending topic is determined by electronically analyzing a plurality of recent entities accessed by the plurality of users over the computer network;
calculating by the server, a number based on an importance score of the trending topic, wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user,
and popularity of recent entities electronically matched with the trending topic from among a predetermined number of latest entities accessed by the given user;
determining the suggested offerings according to the number from the plurality of recent entities; and
electronically providing data to present the suggested offerings to the given user.

10. 	(Currently Amended) A non-transitory machine-readable storage medium storing instructions for providing suggestions to a user without any action on the user’s part based on previous actions and usages of the user and other users that, when executed by a processor of a computing device, cause the processor to:
electronically identify a first plurality of recent entities accessed by a given user of a plurality of users over a computer network;
electronically match each recent entity of the first plurality of recent entities with at least one trending topic of a plurality of trending topics, trending over the computer network, wherein the plurality of trending topics is determined by electronically analyzing a second plurality of recent entities accessed by the plurality of users over the computer network;
calculate a number based on an importance score of each trending topic of the plurality of trending topics, trending over the computer network, wherein the number represents how many suggested offerings for each trending topic are to be presented to the given user,
and popularity of recent entities electronically matched with the particular trending topic from among a predetermined number of latest entities accessed by the given user;
determine the suggested offerings according to the number from the second plurality of recent entities; and 
electronically provide data to present the suggested offerings to the given user.

16. 	(Currently Amended) A computing device for providing suggestions to a user without any action on the user’s part based on previous actions and usages of the user and other users comprising: 
a processor,
wherein the processor is configured to:
electronically identify a first plurality of recent entities accessed by a given user of a plurality of users;
electronically match each recent entity of the first plurality of recent entities with at least one trending topic of a plurality of trending topics, trending over the computer network, wherein the plurality of trending topics is determined by electronically analyzing a second plurality of recent entities accessed by the plurality of users over a computer network;
calculate a number based on an importance score of each trending topic of the plurality of trending topics trending over the computer network, wherein the number represents how many suggested offerings for 
wherein the importance score of a particular trending topic of the plurality of trending topics trending over the computer network is based on a frequency and popularity of recent entities electronically matched with the particular trending topic from among a predetermined number of latest entities accessed by the given user;
determine the suggested offerings according to the number from the second plurality of recent entities; and
electronically provide data to present the suggested offerings to the given user.


Remarks
Claims 1, 10, and 16 have been amended. Thus, claims 1-3, 5-11, 13-17, 19-20, and 24-26 (renumbered 1-20) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.






Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the August 25, 2021 Office Action, inter alia, claims 1-3, 6, 9, 11, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Srinivasan et al. U.S. Patent Publication (2018/0075128; hereinafter: Srinivasan) and further in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa).

Barkai, Srinivasan, Spasojevic, and Dassa alone, or in combination, fail to describe or render obvious, in response to receiving calculate a number based on an importance score of each trending topic of the plurality of trending topics trending over the computer network, wherein the number represents how many suggested offerings for each trending topic are to be presented to the given user and wherein the importance score of a particular trending topic of the plurality of trending topics trending over the computer network is based on a frequency and popularity of recent entities electronically matched with the particular trending topic from among a predetermined number of latest entities accessed by the given user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
October 29, 2021 
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000